             Case 3:20-cr-00056-GNS Document 1 Filed 06/07/20 Page 1 of 1 PageID #: 1
                                                                                                                       FILED
AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                            VANESSA L ARMSTRONG, CLERK

                                     UNITED STATES DISTRICT COURT                                                      Jun 07 2020
                                                                  for the
                                                                                                               U.S. DISTRICT COURT
                                                   __________ District
                                                    Western District of of __________
                                                                        Kentucky
                                                                                                          WESTERN DISTRICT OF KENTUCKY
                  United States of America                           )
                             v.                                      )
                        Vontreil Bailey
                                                                     )      Case No. 3:20-mj-408
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      June 2, 2020                in the county of              Jefferson              in the
     Western           District of             Kentucky         , the defendant(s) violated:

            Code Section                                                       Offense Description
Title 18, USC, Section 2118(b) and                Conspiracy to commit burglary involving controlled substances
(d)




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                               /s/ SA Chelsea Holiday
                                                                                                Complainant’s signature

                                                                                      Special Agent Chelsea Holliday, FBI
                                                                                                 Printed name and title

Sworn to before me                         and signed                                                m     4    .


Date:             06/07/2020
                                                                                                   Judge’s signature

City and state:                         Louisville, Kentucky                       Regina S. Edwards, US Magistrate Judge
                                                                                                 Printed name and title



        Print                        Save As...                  Attach                                                     Reset
